                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANTONIO M. JONES,

               Petitioner,
       v.                                                    CASE NO. 2:19-CV-1849
                                                             JUDGE GEORGE C. SMITH
                                                             Chief Magistrate Judge Deavers
TIMOTHY SHOOP, WARDEN,
CHILLICOTHE CORRECTIONAL INST.,

               Respondent.

                                    OPINION AND ORDER

       On May 13, 2019, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that this action be dismissed as barred by the one-year statute of limitations under

28 U.S.C. § 2244(d). (ECF No. 5). Petitioner has filed an Objection to the Magistrate Judge’s

Report and Recommendation. (ECF No. 7). Pursuant to 28 U.S.C. § 636(b), this Court has

conducted a de novo review. For the reasons that follow, Petitioner’s Objection (ECF No. 7) is

OVERRULED. The Report and Recommendation (ECF No. 5) is ADOPTED and

AFFIRMED. This action is hereby DISMISSED.

       The Court DECLINES to issue a certificate of appealability.

       Petitioner objects to the dismissal of the case as time-barred. He states that he is the

victim of a grave miscarriage of justice and has been wrongly convicted of murder based on an

accidental death. He further indicates that the Chillicothe Correctional Institution, where he

resides, does not permit inmates to communicate with each other while in the prison’s law

library, and does not assist them in drafting legal documents, thereby unconstitutionally limiting

his access to a jailhouse lawyer, and depriving him of access to the courts.
       Here, the statute of limitations expired in May 2018. Petitioner waited approximately

one year, until May 5, 2019, to execute this habeas corpus Petition. Thus, this action plainly is

time-barred.

       However, the AEDPA’s limitations period is not jurisdictional and is subject to equitable

tolling. Equitable tolling should be used sparingly. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir.

2002); see Hall v. Warden, Lebannon Corr. Inst., 662 F.3d 745, 749 (6th Cir. 2011). In order to

establish entitlement to equitable tolling, Petitioner must establish that (1) he has been pursuing

his rights diligently and (2) some extraordinary circumstance stood in his way and prevented him

from filing in a timely fashion. Holland v. Florida, 560 U.S. 641, 649 (2010) (citing Pace, 544

U.S. at 418)). Petitioner bears the burden of demonstrating that he is entitled to equitable tolling.

Ata v. Scutt, 662 F.3d 736, 741 (6th Cir.2011).

       The Supreme Court has allowed equitable tolling where a claimant actively pursued

judicial remedies by filing a timely, but defective pleading, or where he was induced or tricked

by his opponent's misconduct into allowing the filing deadline to pass. Irwin v. Dep't of Veterans

Affairs, 498 U.S. 89, 96 (1990). Where the claimant failed to exercise due diligence in preserving

his legal rights, courts are much less forgiving. Id.; Jurado v. Burt, 337 F.3d 638, 642–13 (6th

Cir. 2003). A prisoner's pro se incarcerated status, lack of knowledge regarding the law, and

limited access to the prison's law library or to legal materials together or along do not provide a

sufficient justification to apply equitable tolling of the statute of limitations. Hall, 662 F.3d at

751 (citation omitted); Keeling, 673 F.3d at 464. These are conditions typical for many prisoners

and do not rise to the level of exceptional circumstances. Groomes v. Parker, No. 3:07–cv–

0124, 2008 WL 123935, at *5 (M.D.Tenn. Jan.9, 2008) (citing Allen v. Yukins, 366 F.3d 396,

403 (6th Cir. 2004)).



                                                   2
       A “[p]etitioner's reliance on jailhouse lawyers is not an extraordinary circumstance

warranting equitable tolling.” Arriaga v. Gonzales, No. 13–1372–AG (JPR), 2014 WL 5661023,

at 12 (C.D.Cal. Oct.31, 2014) (citations omitted). The lack of legal assistance or access to a

jailhouse lawyer likewise does not provide grounds for equitable tolling. See United States v.

Hathorn, No. 1:12-cr-50, 2016 WL 4462612, at *2 (W.D. Mich. Aug. 24, 2016) (citing Uriarte

v. Terhune, 9 F. App’x 753, 754 (9th Cir. 2001) (inability to find a jailhouse lawyer was not an

extraordinary circumstance warranting equitable tolling, even though movant could not write

English); Newson-Bey v. McGuiggin, 78 Fed. R. Serv. 3d 656, 2011 WL 124469, at *4 (E.D.

Mich. 2011) (noting a defendant “is not entitled to equitable tolling of the statute of limitations

based upon his level of education or his inability to secure the services of a jailhouse lawyer”);

Moore v. Curley, No. 11-13451, 2012 WL 3029779, at *4 (E.D. Mich. July 25, 2012) (finding “

a claim that a habeas petitioner did not have professional legal assistance is not an extraordinary

circumstance”); Nogueras v. Biter, No. 1-11-CV-01106, 2012 WL 371941, at *7 (E.D. Cal. Feb.

3, 2012) (noting that movant was not entitled to equitable tolling because he could not secure a

jailhouse lawyer and had limited access to the prison law library).1 Moreover, the record is

without support for Petitioner’s allegation that he was unable to access the courts. To the

contrary, Petitioner pursued various state court actions during the time period at issue, including

a state post conviction petition, two delayed motions for a new trial, a motion for relief from

judgment, appeals therefrom, and other collateral actions.



1
 A prisoner does not have the right to a jailhouse lawyer or legal assistance. See Proctor v.
Applegate, 661 F.Supp.2d 743, 770 (E.D. Mich. 2009) (“It is clear in this circuit that an inmate
does not have an independent right to help other prisoners with their legal claims. Rather, a
jailhouse lawyer's right to assist another prisoner is wholly derivative of that prisoner's right of
access to the courts; prison officials may prohibit or limit jailhouse lawyering unless doing so
interferes with an inmate's ability to present his grievances to a court.”) (citing Smith v.
Campbell, 250 F.3d 1032, 1037 n. 1 (6th Cir.2001) (internal citation omitted).
                                                  3
       The one-year statute of limitations may be equitably tolled upon a “credible showing of

actual innocence.” Souter v. James, 395 F.3d 577, 602 (6th Cir. 2005). “[A] petitioner whose

claim is otherwise time-barred may have the claim heard on the merits if he can demonstrate

through new, reliable evidence not available at trial, that it is more likely than not that no

reasonable juror would have found him guilty beyond a reasonable doubt.” Yates v. Kelly, No.

1:11-cv-1271, 2012 WL 487991. at *1 (N.D. Ohio Feb. 14, 2012) (citing Souter, 395 F.3d at

590). Actual innocence in this context means factual innocence, not mere legal insufficiency.

Bousely v. United States, 523 U.S. 614, 623 (1998). However, a petitioner must overcome a high

hurdle in order to establish his actual innocence.

       The United States Supreme Court has held that if a habeas petitioner “presents
       evidence of innocence so strong that a court cannot have confidence in the outcome
       of the trial unless the court is also satisfied that the trial was free of nonharmless
       constitutional error, the petitioner should be allowed to pass through the gateway
       and argue the merits of his underlying claims.” Schlup [v. Delo], 513 U.S. [298,]
       316 [ (1995) ]. Thus, the threshold inquiry is whether “new facts raise[ ] sufficient
       doubt about [the petitioner's] guilt to undermine confidence in the result of the
       trial.” Id. at 317. . . . “To be credible, such a claim requires petitioner to support his
       allegations of constitutional error with new reliable evidence—whether it be
       exculpatory scientific evidence, trustworthy eyewitness accounts, or critical
       physical evidence—that was not presented at trial.” Schlup, 513 U.S. at 324. The
       Court counseled, however, that the actual innocence exception should “remain
       rare” and “only be applied in the ‘extraordinary case.’” Id. at 321.

Souter, at 589-90 (footnote omitted). The Supreme Court has emphasized that “[t]o invoke the

miscarriage of justice exception to AEDPA's statute of limitations, we repeat, a petitioner ‘must

show that it is more likely than not that no reasonable juror would have convicted him in the

light of the new evidence.’” McQuiggin v. Perkins, 569 U.S. 383, 399 (2013) (quoting Schlup,

513 U.S. at 332, 327). Petitioner does not offer any new, credible or reliable evidence in support

of his claim of actual innocence, and the record does not indicate that equitable tolling of the

statute of limitations is warranted on this basis.

                                                     4
       For the foregoing reasons, and for the reasons detailed in the Magistrate Judge’s Report

and Recommendation, Petitioner’s Objection (ECF No. 7) is OVERRULED. The Report and

Recommendation (ECF No. 5) is ADOPTED and AFFIRMED. This action is hereby

DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, –––U.S. ––––. ––––, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of this

action as time-barred. The Court therefore DECLINES to issue a certificate of appealability.



                                                   5
      The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

      IT IS SO ORDERED.

                                                     /s/ George C. Smith________________
                                                    GEORGE C. SMITH
                                                    United States District Judge




                                               6
